UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 21, 2010 Conn’s, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50421 (Commission File Number) 06-1672840 (IRS Employer Identification No.) 3295 College Street Beaumont, Texas (Address of principal executive offices) 77701 (Zip Code) Registrant’s telephone number, including area code:(409)832-1696 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On January 21, 2010, Conn’s, Inc. (the “Company”), entered into an amendment of the executive employment agreement of William C. Nylin, Jr., Chairman of the Company, extending the expiration date of Mr. Nylin’s employment agreement from January 31, 2010 to January 31, 2011, and providing for an annual base salary of $240,000 per year. Item 9.01Financial Statements and Exhibits. (c)Exhibits Exhibit Number Exhibit Title 10.1 Form of Amended and Restated Executive Employment Agreement for William C. Nylin, Jr. (incorporated by reference to Exhibit 10.15 to the Company’s Registration Statement on Form S-1/A (File No. 333-109046) as filed with the Securities and Exchange Commission on October 29, 2003) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONN’S, INC. Date:January 27, 2010 By: /s/ Michael J. Poppe Name: Michael J. Poppe Title: Chief Financial Officer
